NO.
12-11-00233-CR
                        
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
PATRICK
DWAYNE PINKARD,                     §                 APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         §                 JUDICIAL
DISTRICT COURT
 
THE
STATE OF TEXAS,
APPELLEE                                                        §                 SMITH
COUNTY, TEXAS
                                                        
                                           
MEMORANDUM OPINION
PER CURIAM
     Appellant
pleaded guilty to credit card or debit card abuse, and the trial court assessed
punishment at imprisonment for five years.  We have received the trial court’s
certification showing that Appellant waived his right to appeal.   See Tex. R. App. P. 25.2(d).  The
certification is signed by Appellant and his counsel.  Accordingly, the appeal
is dismissed for want of jurisdiction.
Opinion delivered August 10,
2011.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)